DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 04/20/2022.
Claim 1 is pending in the application, is currently amended, and is hereby examined on the merit.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the reconstituted meat composition comprises at least 110 parts by weight of shredded meat, and 0-10 parts by weight of plant or animal protein. It is unclear if the animal protein is from the shredded meat. For the purpose of examination, the animal protein is interpreted not to be from the shredded meat. Clarification is required.
Claim 1 recites “in the combined raw piece of reconstituted meat/meat, the slice of solid meat is arranged with its outer side visible” in line 17-18. However, absent a clear definition, it is unclear what side of the slice of solid meat is regarded as the “outer side”. For the purpose of examination,  the outer side of the slice of solid meat is interpreted to be the side that is not in contact with the reconstituted meat composition. Appropriate correction is required.
Claim 1 recites “the combined raw piece of reconstituted meat/meat was obtained by preparation of the slice of meat, combining it with a suitably punched out reconstituted meat composition layer” in the last clause, it is unclear what is regarded as “suitably” and what action “punched out” encompasses. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw US Patent No. 4,927,661 (hereinafter referred to as Bradshaw) in view of Phelps US Patent Application Publication No. 2009/0068316 (hereinafter referred to as Phelps).
Regarding claim 1, Bradshaw teaches a combined raw piece of reconstituted meat (e.g., a two-phase meat product) comprising a layer of solid meat slice (e.g., a texture imparting phase) and a layer of a reconstituted meat composition that comprises shredded meat (e.g., a succulence imparting phase) (column 2, line 16-24; column 4, line 16-20; Example I-IV), wherein the shredded meat and the solid meat slices are composed of slaughtered meat (e.g., beef, pork or chicken meat; column 3, line 60-68; column 4, line 1-20; Example I-IV), and wherein the layer of the reconstituted meat composition (e.g., succulence imparting phase) comprises 100 parts shredded meat (e.g., comminuted fatty beef, pork or chicken meat), 0.7 parts (or 1 parts or 0.8 parts)  sodium chloride, binding agents and additive such as flavoring, herbs, spices, coloring agent, etc. (Example I-IV; column 4 line 16-20; column 3, line 31-32).
Bradshaw teaches that the thickness of the layer of solid meat slices (e.g., the texture imparting phase) is 0.5-6 mm (column 2, line 19-21). This proportion overlaps with that recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Bradshaw is silent regarding the thickness of the reconstituted meat composition or the proportion of thickness of meat slice layer to that the reconstituted meat composition layer. However, the thickness of the reconstituted meat composition layer in the final meat product depends on the amount of reconstituted meat composition in the product, and since that both phases comprise mainly meat (see Example I-IV), the ratio of the thickness is roughly the ratio of weight of two phases. Given that Bradshaw teaches that the two phase meat product comprises 20-90 wt% texture imparting phase (e.g., the phase that has meat slices) and 10-80% succulence phase (e.g., the phase that comprises reconstituted meat composition) (column 2, line 16-24), the thickness of the reconstituted meat composition and the ratio of thickness of two phases reasonably encompass or overlaps with those recited in the claim. As such, the thickness of the reconstituted meat composition and the ratio of two thicknesses as recited in the claim are obvious variant of the prior art.
Further, as stated in MPEP 2144.04 IV. A. Change is size/proportion is prima facie obvious, absent a clear showing the criticality.
Bradshaw teaches that the meat product exhibits a parallel arrangement of its two constituted phases, that the meat slices has thickness of 0.5-6 mm, and that the two phase meat product is dried (column 2, line 16-25; column 3, line 50-52), which is interpreted to read on “the slice of solid meat is arranged with its outer side visible”.
Bradshaw is silent regarding that the shredded meat -containing reconstituted meat composition comprises glycerol. Phelps teaches a method of making a pet food mixture that comprises shredded meat (e.g., ground meat), in which 5% glycerol (e.g., glycerine) as a water binder (e.g., humectant) is blended with 54.72% shredded meat ([0002]; [0019]). Both Bradshaw and Phelps are directed to meat products that comprises shredded meat. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bradshaw by including the ratio of glycerine by weight of meat as disclosed by Phelps so as to suitably retain or preserve/bind moisture in the succulence imparting phase of Bradshaw.
The ratio of shredded meat to glycerol (5/54.72 is roughly equal to 10/110) as disclosed by Phelps falls with that recited in the claim.
The recitation that “the combined raw piece of reconstituted meat/meat was obtained by preparation of the slice of solid meat, combining it with a suitably punched out reconstituted meat composition layer, and drying” is a product-by-process limitation, given that the claim is directed to a meat product as opposed to a process of making meat. See MPEP 2113. In the instant case, the two-phase meat product as disclosed by Bradshaw in view of Phelps is prepared by combining a solid meat slice layer with a reconstituted meat composition layer followed by drying (Bradshaw, column 3, line 50-68 and column 4 line 1-4), which is essentially the same as the product-by-process limitation recited in the claim; as such, the final product as disclosed by the prior art is reasonably materially indistinguishable from the combined raw piece of reconstituted meat as claimed.
Response to Arguments
Applicant's arguments filed  04/20/2020 have been fully considered  and the examiner’s response is shown below:
The objection of the specification (e.g., Abstract) is withdrawn in light of the amendment made to the Abstract.
The objection of the claim 1 is withdrawn in light of the amendment made to the claim 1.
Regarding the rejection that it is unclear whether the animal protein is from the shredded meat, applicant argues on page 4 of the Remarks that [0008] and [0025] of the PgPub states that the plant/animal protein is additional protein thus it is clear that the protein is not from shredded meat.
Applicant’s argument is acknowledged. However, although the specification appears to be clear that animal protein is not from shredded by stating “additional protein”, the claimed is not limited so. Claim 1 merely recites “0 to 10 parts by weight of plant or animal protein”, rending the claim indefinite because it is unclear if the animal protein is from shredded meat. 
Applicant argues on page 4 of the Remarks that the claim limitation about adjusting and auxiliary substance as well as unavoidable accompanying substances are not indefinite, for the reason that specification in [0029] and [0032] has defined what they are referring to.
The rejection is withdrawn because the argument is persuasive.
Applicant argues on page 4 of the Remarks that amending the “upper side” into “outer side” has overcome the pending 35 USC 112 rejection.
Applicant’s arguments are considered but found unpersuasive. As set for the in the instant office action, absent a clear definition, it is unclear what side of the slice of solid meat is regarded as the “outer side”. 
The rejection about the meat layer is withdrawn in light of the amendment made to claim 1.
Regarding the rejection about ‘suitably” and “punched out”, applicant argues on page 4-5 of the Remarks that it is clear that the term "suitably" describes that both the layer of a reconstituted meat composition and the slice of solid meat are of the same size with an appropriate tolerance and the method of punching out is a standard industrial method.
Applicant’s arguments are considered but found unpersuasive. Nowhere in the specification draws a line between a punched out reconstituted meat composition layer that is suitable and one that is not, nor does the specification shed light on what the action of punching out encompasses. Applicant’s assertion that the term "suitably" describes that both the layer of a reconstituted meat composition and the slice of solid meat are of the “same size with an appropriate tolerance” has no support in the original disclosure as filed, nor is such an assertion consistent with the claim limitation that the thickness of reconstituted meat composition layer is 0.143-2 cm, the thickness of the slice of solid meat is 0.1-1 cm and the thickness of the latter is a maximum of 70% of that of the former. Examiner submits again that it is not clear at all what punching out means in the context of meat composition, and that applicant’s assertion that punching out is a standard industrial method is essentially a conclusive remarks that lacks support. Further clarification from the applicant is encouraged.
Regarding the 35 USC 103 rejection, applicant argues on page 5 of the Remarks that the skilled artisan would not be motivated to add an additional ingredient to the product of Bradshaw, for the reason that Bradshaw discloses that it is already achieved to provide the function of reducing water loss and providing their release.
Applicant’s arguments are considered but found unpersuasive. Just because Bradshaw states that the function of a succulence imparting phase is to retain water will not prevent a skilled person to further adding a glycerol to the composition, for the reason that the function of glycerol is to preserve/bind water, which is in line with the endeavor of Bradshaw. See also MPEP 2144 II, the expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In the instant case, modification of Bradshaw with the teaching of Phelps will deliver the advantage of further retaining the water of the product, thus the modification is equipped with a strong rationale.
Applicant argues that a suitably punched out reconstituted meat composition layer will lead to a highly precise shape or at least a characteristic shape due to the punching out action, which makes the claimed invention material distinguishable from Bradshaw in view of Phelps.
Applicant’s arguments are considered but found unpersuasive because: first, the limitation about “a suitably punched out reconstituted meat composition layer” is subjected to the indefinite rejection, for the reason that it is unclear what is regarded as suitable, and what the action of punching out really encompasses. Second, applicant’s assertion that a suitably punched out reconstituted meat composition layer will lead to a highly precise shape or at least a characteristic shape is considered a conclusive remark that lacks evidentiary support, and thus is accorded little weight. Applicant is invited to clarify what the action of punching out is about and how it imparts a different feature to the product.
Applicant argues on page 5 of the Remarks that Bradshaw only mentioned that the product is "stable and suitable for preserving by [...] drying". This implies that the drying may be performed afterwards and therefore renders the product of D1 different to the one of claim 1 of the claimed invention.
It is unclear what applicant tried to convey here. Does the applicant mean that the prior art and the claimed invention teach drying at a different stages of making the product? If that is the case, applicant is reminded that the claim is directed to a composition as opposed to a process, and that the recitation of drying in the claim is a product-by-process limitation. In the instant case, the two-phase meat product as disclosed by Bradshaw in view of Phelps is prepared by combining a solid meat slice layer with a reconstituted meat composition layer followed by drying (Bradshaw, column 3, line 50-68 and column 4 line 1-4), which is essentially the same as the product-by-process limitation recited in the claim; as such, the final product as disclosed by the prior art is reasonably materially indistinguishable from the combined raw piece of reconstituted meat as claimed. 
Applicant argues on page 6 of the Remarks that a skilled artisan would not consider Phelps, since it is not directed to a multi-layered meat.
This argument is piecemeal. While Phelps does not disclose all the features of the present claimed invention, Phelps is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, Rather this reference teaches a certain concept, namely, using glycerol as a water binder or humectant and in combination with the primary reference, discloses the presently claimed invention. The primary reference Bradshaw teaches a multi-layered meat.
Applicant argues on page 6 of the Remarks that Bradshaw in view of Phelps does not teach all of the distinguished features.
This argument is considered but found persuasive. Examiner submits that the cited arts in combination teach all the limitations of the claims for the reasons set forth above.
Applicant asserts on page 6 of the Remarks that correspondent Australian application has been granted with a similar scope of protection.
Applicant’s assertion is acknowledged. However, the USPTO is not bounded by the decision made by the Australian patent office.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793